                   UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA

STEPHANIE CARDUCCI and RICHARD )
CARDUCCI, Individually and as wife and )
husband,                               )
                                       )
         Plaintiffs,                   )
                                       )           Case No. CIV-19-004-C
v.                                     )
                                       )
US FOODS, INC., d/b/a CHEF’STORE,      )
                                       )
         Defendant.                    )

                  MEMORANDUM OPINION AND ORDER

      Plaintiffs filed the present action asserting a negligence claim against

Defendant arising from Stephanie Carducci’s injuries at Defendant’s store in

Oklahoma City. According to Plaintiffs, Mrs. Carducci was leaving the dairy section

of the store when she slipped in a puddle of water. Mrs. Carducci alleges Defendant

was negligent in failing to exercise the requisite care to herself and others. Mr.

Carducci brings a claim for loss of consortium.

      Defendant has filed a Motion for Summary Judgment arguing it is entitled to

judgment on all of Plaintiffs’ claims as they cannot establish their claim for

negligence.

                           STANDARD OF REVIEW

      Summary judgment is appropriate if the pleadings and affidavits show there

is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(c). [A] motion for summary

judgment should be granted only when the moving party has established the absence

of any genuine issue as to a material fact. Mustang Fuel Corp. v. Youngstown Sheet

& Tube Co., 561 F.2d 202, 204 (10th Cir. 1977). The movant bears the initial burden

of demonstrating the absence of material fact requiring judgment as a matter of law.

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A fact is material if it is

essential to the proper disposition of the claim. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). If the movant carries this initial burden, the nonmovant

must then set forth specific facts outside the pleadings and admissible into evidence

which would convince a rational trier of fact to find for the nonmovant.

Fed. R. Civ. P. 56(e). These specific facts may be shown by any of the kinds of

evidentiary materials listed in Rule 56(c), except the mere pleadings themselves.

Celotex, 477 U.S. at 324. Such evidentiary materials include affidavits, deposition

transcripts, or specific exhibits. Thomas v. Wichita Coca-Cola Bottling Co., 968

F.2d 1022, 1024 (10th Cir. 1992). The burden is not an onerous one for the

nonmoving party in each case, but does not at any point shift from the nonmovant to

the district court. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 672 (10th Cir. 1998).

All facts and reasonable inferences therefrom are construed in the light most

favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986).


                                          2
                                    ANALYSIS

      In order to prove a prima facie case of negligence, a plaintiff must show that

(1) the premises owner owed the plaintiff a duty to protect the plaintiff from injury;

(2) the premises owner breached that duty; and (3) the duty breached proximately

caused an injury to plaintiff. Scott v. Archon Grp., L.P., 2008 OK 45, ¶ 17, 191 P.3d

1207, 1211.

      The parties are in agreement that Mrs. Carducci was an invitee on Defendant’s

premises. It is also undisputed that she was there as a business visitor. Therefore,

under Oklahoma law, Mrs. Carducci was “entitled to that care which would make

the premises safe for [her] reception.” Brown v. Nicholson, 1997 OK 32, ¶ 7, 935

P.2d 319, 322. Defendant’s Motion argues that Plaintiffs have failed to establish the

breach of any duty. According to Defendant, Mrs. Carducci admits that the water

was not on the floor when she entered the dairy area but was present when she left

approximately 5-7 minutes later. Defendant argues that the time period of 5-7

minutes was insufficient for it to be aware of the presence of the water. Therefore,

Defendant argues it is entitled to judgment.

      Defendant recognizes that there are two conditions under which it can be

liable: (1) that the dangerous condition resulted from the action or inaction of its

employees and that condition was the proximate cause of Plaintiffs’ injuries; or

(2) that it had knowledge of the condition that caused the injury or that the condition


                                          3
had been present for a sufficient period of time to charge it with knowledge of the

dangerous condition. See Safeway Stores, Inc. v. Keef, 1966 OK 140, 416 P.2d 892;

see also Safeway Stores, Inc. v. Feeback, 1964 OK 3, 390 P.2d 519. However, as

noted above, Defendant focuses its argument solely on the second possibility – the

length of time the dangerous condition had existed.

       As Plaintiffs note, there is evidence in this case from which a reasonable jury

could find the first option set out above is present to impose liability on Defendant.

After falling, Mrs. Carducci was told by an employee of Defendant that condensation

sometimes occurred and that there were supposed to be fans there to prevent the

accumulation of water. Thus, a reasonable juror could find that the dangerous

condition (the puddle of water) resulted from the action or inaction of its employees

(failure to place fans) and that condition was the proximate cause of Plaintiffs’

injuries.

       The Oklahoma Supreme Court addressed a similar factual situation noting:

              We conclude the jury could reasonably have inferred the drains
       under the produce case occasionally stopped up causing water to flow
       into the aisle, defendants were aware of this fact, and, in light of the
       testimony concerning the size and location of the puddle, it was more
       likely the water in which plaintiff slipped came from a stopped up drain
       under the produce case than any other cause. The jury could then have
       found that in the exercise of ordinary care defendants should have taken
       some action to prevent water from running onto the aisle on occasions
       when a drain did stop up.

Williams v. Safeway Stores, Inc., 1973 OK 119, ¶ 12, 515 P.2d 223, 226.


                                          4
      In its Reply, Defendant argues that condensation is a naturally occurring event

and therefore it cannot be held responsible for its accumulation. In this regard,

Defendant references cases where there was no liability due to accumulation of ice

and/or snow. Defendant’s argument misstates the nature of the condensation in this

case. While the condensation occurred as a result of a natural process, a reasonable

jury could find that the result of water on the floor which created a dangerous

condition was the result of Defendant’s failure to use due care. Thus, Defendant is

not relieved of liability due to the “natural” condition of the condensation. See Wood

v. Mercedes-Benz of Okla. City, 2014 OK 68, ¶9, 336 P.3d 457, 458.

       Accordingly, Defendant’s Motion for Summary Judgment (Dkt. No. 22) is

DENIED.

      IT IS SO ORDERED this 3rd day of December, 2019.




                                          5
